                                          Case 5:16-cv-06370-EJD Document 421 Filed 10/21/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        OPTRONIC TECHNOLOGIES, INC,
                                   8                                                          Case No. 5:16-cv-06370-EJD
                                                       Plaintiff,
                                   9                                                          ORDER APPOINTING INTERPRETER
                                                v.
                                  10
                                        NINGBO SUNNY ELECTRONIC CO.,
                                  11    LTD., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Both parties have acknowledged that the trial—evidence beginning tomorrow—will

                                  14   require a Mandarin interpreter. The parties could not agree to an interpreter when they filed their

                                  15   joint pretrial statement. Dkt. No. 335-1 at 15. Defendants raised objections to the interpreter

                                  16   proposed by Orion. Id. At the first day of the final pretrial conference, more than 10 days ago, the

                                  17   court ordered the parties to meet and confer to select a mutually agreeable interpreter. Oct. 10,

                                  18   2019 Hr’g. Tr. at 24:21-25:2. Since then, the court has excluded the interpreter initially proposed

                                  19   by Orion based on Defendants’ objections and proposed two candidates. Despite the court’s

                                  20   efforts to assist the parties, they have not come to an agreement.

                                  21          The court is aware that litigation is hard-fought and lawyers have obligations to their

                                  22   clients. However, the conduct of counsel is disheartening and suggests that the trial will be
                                       plagued by disputes over logistical or other non-merits issues. Counsel have apparently concluded
                                  23
                                       that refusing to compromise on these sorts of issues has more value to their case than maintaining
                                  24
                                       their good will with the court. This sort of gamesmanship is unprofessional. It undermines the
                                  25
                                       court’s confidence that counsel’s objections at trial will be meritorious. It sets a poor example for
                                  26
                                       junior attorneys. It is a disservice to their clients. The court wants to emphasize that this
                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER APPOINTING INTERPRETER
                                                                                          1
                                          Case 5:16-cv-06370-EJD Document 421 Filed 10/21/19 Page 2 of 2




                                   1   admonition goes beyond the issue of the interpreter to include multiple other needless disputes

                                   2   raised by both parties.

                                   3          Orion has objected to the interpreter proposed by Defendants. The court finds those

                                   4   objections to have merit. Accordingly, the court appoints Jessie Liu as the trial interpreter. The

                                   5   parties shall evenly divide all fees and costs associated with her services, per the parties’

                                   6   agreement at the October 10 hearing.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 21, 2019

                                   9                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  10                                                     United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER APPOINTING INTERPRETER
                                                                                          2
